NO. 12-07-00054-CR
NO. 12-07-00055-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
CHESTER
KENNEDY,        §          APPEAL FROM THE 114TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            These appeals are being dismissed for want of
jurisdiction.  Appellant was convicted of
the offenses of theft and tampering with a government record.  Punishment was imposed in open court on
December 18, 2006.  Consequently,
Appellant’s notice of appeal was due on January 17, 2007.  See Tex.
R. App. P. 26.2(a)(2).  However,
Appellant filed his notice of appeal on January 23, 2007. 
            On February 5, 2007, pursuant to Texas Rule of Appellate Procedure
44.3, this court notified Appellant that his notice of appeal was not filed
within the time allowed by rule of appellate procedure 26.2 and there was no
timely motion for an extension of time to file the notice of appeal as
permitted by rule 26.3.  Appellant was
further notified that unless the information filed in these appeals was amended
on or before February 15, 2007 to show this court's jurisdiction, the appeals
would be dismissed.  Appellant has not
responded to the notice.




              Appellant’s notice of appeal is untimely,
which leaves us without jurisdiction over the appeals.   Furthermore, this Court has no authority to
allow the late filing of a notice of appeal except as provided by Rule 26.3.  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
523 (Tex. Crim. App. 1996). 
Consequently, these appeals are dismissed for want of jurisdiction.

Opinion
delivered February 28, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)